IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-50596
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JERRY K. BENNETT,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-96-CR-197-1
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Bennett appeals from the district court’s affirmance of the

magistrate’s denial of his motion to dismiss his information on

the grounds of double jeopardy.   This court has jurisdiction

over an interlocutory appeal from a refusal to dismiss an

information on the grounds of double jeopardy.   United States v,

Reyes, 87 F.3d 676 (5th Cir. 1996).   We have reviewed the record

and the briefs on appeal and AFFIRM the district court’s order

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50596
                              - 2 -

for the reasons set forth by the district court.   United States

of America v. Bennett, No. SA-96-CR-197-1 (W.D. Tex. July 24,

1996).

     AFFIRMED.